 


 HR 5877 ENR: United States-Israel Advanced Research Partnership Act of 2016
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
One Hundred Fourteenth Congress of the United States of AmericaAt the Second SessionBegun and held at the City of Washington on Monday, the fourth day of January, two thousand and sixteen
H. R. 5877
 
AN ACT
To amend the Homeland Security Act of 2002 and the United States-Israel Strategic Partnership Act of 2014 to promote cooperative homeland security research and antiterrorism programs relating to cybersecurity, and for other purposes.
 
 
1.Short titleThis Act may be cited as the United States-Israel Advanced Research Partnership Act of 2016. 2.Cooperative homeland security research and antiterrorism programs relating to cybersecurity (a)Homeland Security Act of 2002Section 317 of the Homeland Security Act of 2002 (6 U.S.C. 195c) is amended—
(1)in subsection (e)— (A)in paragraph (1), by striking and after the semicolon; 
(B)in paragraph (2), by striking the period at the end and inserting ; and; and (C)by inserting after paragraph (2) the following new paragraphs: 
 
(3)for international cooperative activities identified in the previous reporting period, a status update on the progress of such activities, including whether goals were realized, explaining any lessons learned, and evaluating overall success; and (4)a discussion of obstacles encountered in the course of forming, executing, or implementing agreements for international cooperative activities, including administrative, legal, or diplomatic challenges or resource constraints.;
(2)by redesignating subsections (g) and (h) as subsections (h) and (i), respectively; and (3)by inserting after subsection (f) the following new subsection:

(g)CybersecurityAs part of the international cooperative activities authorized in this section, the Under Secretary, in coordination with the Department of State and appropriate Federal officials, may enter into cooperative research activities with Israel to strengthen preparedness against cyber threats and enhance capabilities in cybersecurity.. (b)United States-Israel Strategic Partnership Act of 2014Subsection (c) of section 7 of the United States-Israel Strategic Partnership Act of 2014 (Public Law 113–296; 22 U.S.C. 8606) is amended—
(1)in the heading, by striking pilot; (2)in the matter preceding paragraph (1), by striking pilot;
(3)in paragraph (2), by striking and at the end; (4)in paragraph (3), by striking the period at the end and inserting ; and; and
(5)by adding at the end the following new paragraph:  (4)cybersecurity..
3.Prohibition on additional fundingNo additional funds are authorized to be appropriated to carry out this Act or the amendments made by this Act.  Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 